The decree appealed from will be affirmed, for the reasons expressed in the opinion filed in the court below by Vice-Chancellor Ingersoll.
A further reason tending to support dismissal of the bill is that at least one party necessary to the granting of the full relief sought was not in court. It appears by the allegations of the bill that a corporation, namely, S.M. Braunstein, Incorporated, held and still holds the capital stock of the Boardwalk Realty Company which, in sufficient quantity to produce in dividends a sum equal to $10,000 yearly, was to be deposited with the Guarantee Trust Company of Atlantic City. S.M. Braunstein, Incorporated, is not a party to the litigation.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 13.
 For reversal — None. *Page 185